UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7684


CHARLES W. PENLAND, SR.,

                  Plaintiff - Appellant,

             v.

CITY OF GREER, South Carolina; KENNETH BOBO, Affiant; MAYOR,
City of Greer,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cv-03204-HMH)


Submitted:    December 29, 2008             Decided:   February 18, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Penland, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles W. Penland, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing     without     prejudice         his    42    U.S.C.          § 1983     (2000)

complaint.     On appeal, Penland has failed to raise any arguments

relevant to the district court’s reasoning for dismissing his

complaint; thus, he has abandoned his claims.                         Edwards v. City

of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); 4th Cir. R.

34(b).     Accordingly,        we   affirm    the     decision       of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented     in       the    materials

before   the   court     and    argument      would      not   aid    the       decisional

process.

                                                                                   AFFIRMED




                                         2